DETAILED ACTION
Status of Claims
	Claims 1-20 are pending.
	Claims 15-20 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objection to claim 1 is withdrawn in view of Applicant’s amendment.
	The previous rejection of claims 1-14 under 35 U.S.C. 112b is withdrawn in view of Applicant’s amendment. 
	The previous grounds of rejection under 35 U.S.C. 103 as being unpatentable over Carter et al., in view of Fernihough et al. and in view of Banham et al. stand.
	All other previous grounds of rejection are withdrawn in view of Applicant’s amendment. 
	New grounds of rejection under 35 U.S.C. 112a are necessitated by amendment. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 June 2021 was filed after the mailing date of the Non-Final Office action on 7 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The combination of the remover comprising an etching solution supply and a leader is subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 indicates that the remover comprises a corrosion resistant coating and an etching solution supply to chemically dissolve the electrode.  Claim 7 indicates that the remover comprises a leader.  The original specification does not indicate that remover is both an etching solution supply (and/or corrosion resistant coating) and a leader in the same embodiment and/or used together as the remover.  The original specification indicates that the leader, as the remover, is utilized for pulling the electrode 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3, 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2015/0001093), in view of Fernihough et al. (US 2001/0048972) and in view of Banham et al. (WO 2005/054547). 
Regarding claim 1, Carter discloses a system for electrochemical machining of a component (title = a system for machining a workpiece), the system comprising:
An electrode (116) located within an internal passage (112) and electrically isolated from the component (abstract, [0017]-[0018]);
An electrolyte supply (e.g. 316) configured to supply an electrolyte (314) in a gap between the electrode and the component [0016], [0029]-[0031];
A power supply (304) configured to supply a voltage between the electrode and the component to facilitate smoothing the interior surface (abstract, [0028]); and
A remover (ECM system; 300) (e.g. reversing the polarity using ECM, [0032]) for completely removing the electrode from within the internal passage after smoothing the interior surface wherein the removal of the electrode of Carter is carried out by electrochemical machining which intrinsically includes an etching electrolyte (= etching solution supply…and the etching solution supply configured to supply an etching solution configured to chemically dissolve the electrode for removal of the electrode from within the internal passage) [0032].  
Carter discloses the claimed invention as applied above.  Carter discloses the system comprising an etching solution of the system (300) (i.e. to carry out electrochemical machining 
Fernihough discloses a system comprising a shielding coating (7) of wax to selectively protect the inner surface of a gas turbine component (1) during an electrolytic process.  Fernihough discloses wherein the shielding material is easily applied and removed (abstract, [0006]).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising a corrosion resistant coating such as wax because Fernihough teaches that inner surfaces of gas turbine components can be selectively shielded from a galvanic process.  It would have been obvious to produce the system of Carter with a shielding material such as wax in order to selectively preserve the treated surface (i.e. smoothed surface) during removal of the electrode.  The disclosures of Carter [0016] and Fernihough (title) overlap within the field of electrolytically treating engine components such as turbines and their internal surfaces.
The combination of Carter and Fernihough do not disclose the claimed corrosion resistant coating being a build up form a slurry or an aqueous solution deposit on the smoothed interior surface.  It is noted that the claimed corrosion resistant coating being on the smoothed interior surface is inclusive of the claimed method steps which do not further limit the claimed system.  Further, the phrase is directed towards the material worked upon which does not further limit the claimed system (MPEP § 2115).  The phrasing is indefinite as described above.  
Banham is herein cited for teaching that a wax is an art recognized equivalent for PMMA (= aqueous solution deposit) as a masking material in the field of engines (abstract).  

Regarding claim 2, Carter discloses wherein the electrode (116) is positioned within the internal passage (112) (Figure 1, [0024]).  The claimed “formed…using an additive manufacturing apparatus” is directed towards the process of forming the electrode and does not further limit the claimed electrode of the system.  Moreover, Carter discloses forming the electrode by additive manufacturing [0024].  The complete removal of the electrode of Carter is carried out by electrochemical machining which intrinsically includes an etching electrolyte [0032].  The wax shield of Fernihough or PMMA of Banham provides the necessary shielding to prevent contact.  
Regarding claim 3, Carter in view of Fernihough and Banham disclose the claimed system as described above.  The method steps claimed including “is configured to protect…configured to be removed…after the etching solution is removed” is directed towards the manner of operating the claimed system and does not further limit the claimed system (MPEP § 2114 II).  The act of removal is not required.  Moreover, Fernihough discloses applying and removing the wax [0006].  
Regarding claim 5, the claimed removal is not required as it is directed towards the manner of operating the claimed system.  The claim language is directed towards a process of heating or etching.  The claimed system is not structurally limited by the claimed process of 
Regarding claim 6, Carter discloses wherein the electrode (116) is a solid electrode [0018].  
Regarding claim 14, Carter discloses the claimed invention as applied above.  Carter discloses forming at least one electrode (abstract) which indicates that more than one electrode may be present.  Further the duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  It would have been obvious to dispose the plurality of electrodes within the internal passage and configure the power supply to connect with each of the electrodes.  The remaining claim language is directed towards the manner of operating the claimed system and does not further limit the claimed system.  For example, complete removal of the electrodes is directed towards the manner of operating the claimed system (MPEP § 2114 II.).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2015/0001093), in view of Fernihough et al. (US 2001/0048972), in view of Banham et al. (WO 2005/054547) and in further view of Watson et al. (US 2013/0299339).
	Regarding claim 4, the combination of Carter, Fernihough and Banham disclose the claimed invention as applied above.  The combination fails to disclose wherein the corrosion resistant coating is a build up from a slurry.  
Watson discloses in the field of treating turbine engine components [0002], providing a sacrificial protective layer that comprises a slurry [0016], claim 14.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising a build up from a slurry because it . 

Response to Arguments
Applicant's arguments filed 3 December 2021 have been fully considered but they are not persuasive. On pages 9-11, the argument is direct towards the combination of Carter, Fernihough and Banham and states that Carter, Fernihough and Banham do not disclose a corrosion resistant coating and an etching solution supply. The Examiner respectfully disagrees with this analysis.  The corrosion resistant coating is taught by Fernihough and Banham.  The etching solution supply is taught by Carter as indicated above.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The remarks on pages 11-17 are directed towards grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be addressed at this time. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795